Citation Nr: 0914651	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for back 
pain.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
major depression.

3.  Entitlement to service connection for major depression, 
to include as secondary to service-connected migraine 
headaches.

3.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
July 2003, the RO found that no new and material evidence had 
been presented to reopen the Veteran's claims for entitlement 
to service connection for back pain and major depressive 
disorder.  In August 2006, the RO continued a 30 percent 
disability rating for the Veteran's service-connected 
migraine headaches.  
 
In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   At her hearing, the Veteran 
clarified that her claim for service connection for 
depression was secondary to her service-connected migraines.

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied entitlement 
to service connection for back pain and major depression; the 
Veteran did not file a timely notice of disagreement (NOD), 
and this decision is final.

2.  Evidence added to the record since the July 2002 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to unestablished facts necessary 
to substantiate the Veteran's service connection claim for 
back pain.

3.  Evidence added to the record since the July 2002 rating 
decision relates to unestablished facts necessary to 
substantiate the Veteran's service connection claim for 
depression.

4.  The Veteran's service-connected migraine headaches are 
not manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
July 2002 rating decision sufficient to reopen the veteran's 
claim for entitlement to service connection for back pain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been received since the 
July 2002 rating decision sufficient to reopen the veteran's 
claim for entitlement to service connection for major 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

4.  The criteria for a disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 
(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the Veteran's claim to reopen the issue of 
entitlement to service connection for back pain, the duty to 
notify was satisfied by way of a letter sent to the appellant 
in April 2003 that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The April 2003 letter met these notice 
requirements.

Regarding her claim to reopen the issue of entitlement to 
service connection for major depression, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

In terms of the Veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that an April 2006 letter sent to the 
veteran does not meet the requirements of Vazquez-Flores and 
not sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with correspondence regarding what was needed to 
support her claim for increase.  The letter stated that she 
could submit evidence showing that her service-connected 
migraines had gotten worse, and informed her of the types of 
evidence she could submit to support her claim, including lay 
evidence that the symptoms had increased in frequency and 
severity.  Moreover, in her April 2006 VA examination, the 
veteran was prompted to inform the examiner how her migraine 
symptoms affected her employment and daily life.  In 
addition, in the April 2006 letter, the Veteran was given 
examples of the types of lay and medical evidence that would 
substantiate her claim and was informed how the VA determines 
a disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, a February 2008 statement of the case 
provided the veteran with the criteria necessary for 
entitlement to a higher disability rating for her migraine 
headaches.  Based on the above, any notice deficiencies with 
regard to the holding in Vazquez, supra, do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
records from the Social Security Administration and lay 
statements have been associated with the record.  The Board 
notes that the Veteran submitted medical evidence subsequent 
to the issuance of the most recent supplemental statement of 
the case in May 2008.  However, as the Veteran provided a 
waiver of initial AOJ review, the Board may proceed with this 
evidence.  See 38 C.F.R. § 20.1304 (2008).  

The appellant was afforded a VA medical examination in April 
2006 to assess the current nature and severity of her 
migraine headaches.  In terms of the veteran's claims to 
reopen, the duty to provide a medical examination or obtain a 
medical opinion applies only when a decision has been made to 
reopen a finally decided case.  In the present case, the July 
2002 rating decision will not be reopened with regard to the 
claim for entitlement to service connection for back pain, 
therefore, the duty to provide a medical examination does not 
apply for that issue.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claims of entitlement to service connection for back 
pain and major depression.  As noted above, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

In July 2002, the RO denied the Veteran's claims for 
entitlement to service connection for back pain and major 
depression, and indicated that there was no evidence that the 
Veteran had any current back condition or depression that was 
related to her time in service.  The Veteran did not file a 
timely NOD, and this decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in July 2002.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

New and Material Evidence - back pain

The evidence received by VA since the July 2002 decision 
pertaining to the Veteran's claim to reopen the issue of 
entitlement to service connection for back pain includes 
Social Security Administration records which reflect that the 
Veteran was considered disabled as of December 1995, with 
medical records showing back treatment beginning in December 
1995, medical records from June 1996 and from January 1999 to 
January 2006 from Hill Hospital showing treatment for back 
pain, muscle spasms in her back and a right lower back, 
medical records from Riley Hospital from November 1995 to 
November 1997 reflecting treatment for the Veteran's back 
pain and muscle spasms, a September 1999 statement from the 
Veteran's private physician showing that he had treated the 
Veteran since October 1994 for recurrent back pain and muscle 
spasms and medical records reflecting such treatment, a March 
2003 statement by a VA examiner who noted that the Veteran 
had repeated episodes of back problems during the military in 
her early to mid-20s, including three that brought her to the 
medical clinic, and VA treatment records from May 2004 to 
July 2006 showing treatment for the Veteran's back disorder, 
characterized as muscle spasms.  

Since these medical records and reports were not part of the 
record at the time of the July 2002 decision, they are 
considered new evidence.  However, none of these new records 
provide the needed link between the Veteran's current back 
condition and her time in service.  In fact, a December 1995 
private medical record shows that the Veteran reported that 
her back pain had begun a year and a half prior, a May 1996 
private medical record shows that the Veteran reported that 
her back pain had begun a year earlier, after she underwent 
epidural anesthesia, and an August 1999 private medical 
record shows that the Veteran indicated her back pain had 
begun four years prior.  These records tend to show that the 
Veteran's current back condition began well after her 
discharge from active duty.  The Board notes that the VA 
physician's letter in March 2003 indicates that the Veteran 
was seen three times for back pain while in the military.  
However, while this particular record was not part of the 
evidence considered in the July 2002 rating decision, the 
information regarding her in-service back treatment was 
considered in that decision.  Therefore, this evidence is 
redundant.  As such, while these records are new, they do not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim, and are therefore not material.  
Significantly, at the time of the July 2002 rating decision, 
a chronic back disability was not present in the medical 
evidence that related it to military service.  Likewise, new 
evidence received does not include a back disability that is 
related to the Veteran's time in service.  

As to the lay statements by the Veteran regarding her back 
condition, they cannot be accepted as competent evidence to 
the extent that they purport to establish a medical nexus or 
the presence of a disability, see Espiritu v. Derwinski, 2 
Vet. App. 492, or provide a sufficient basis for reopening 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

Because none of the evidence submitted since July 2002 raises 
a reasonable possibility of substantiating the Veteran's 
claim to reopen the previously denied claim for entitlement 
to service connection for back pain, it is not new and 
material evidence.  The Board therefore must deny the 
application to reopen a claim of entitlement to service 
connection for back pain.  Accordingly, the benefit sought on 
appeal must be denied.  

New and Material Evidence - major depression

The Board notes that, at her Videoconference hearing, the 
Veteran indicated that she was claiming major depression as 
secondary to her service-connected migraine headaches.  The 
evidence received by VA since the July 2003 decision 
pertaining to the Veteran's claim to reopen entitlement to 
service connection for major depression includes private and 
VA and private treatment records showing treatment for the 
Veteran's depression associated with chronic pain, and a 
March 2003 VA examiner's opinion relating her in-service 
adjustment disorder with mixed emotional features to her 
migraine headaches, and providing a diagnosis of major 
depression related to chronic stressors of disability and 
pain. The Board notes that the July 2002 RO decision denied 
the Veteran's claim based upon a VA opinion that her 
depression was related to her back condition, which is not 
service-connected.  However, the Veteran has now claimed that 
her depression is secondary to her chronic pain associated 
with her service-connected migraine headaches.  The record 
contains a March 2003 VA opinion which links the Veteran's 
depression to her migraine headaches.  This evidence is new, 
since it is not redundant of any other evidence previously 
considered.  The VA opinion links the Veteran's depression to 
her service-connected migraine headaches, providing new and 
material evidence that supports potential service connection 
for the Veteran's depression on a secondary basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
Accordingly, the appellant's service-connection claim for a 
major depression is reopened.  To this extent, the appeal is 
granted.

Increased rating - migraine headaches

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

At her Videoconference hearing, the Veteran contends that her 
migraine headaches result in prostrating attacks which occur 
two times per month. 

The Veteran is service-connected for her migraine headaches 
at a 30 percent disability rating under Diagnostic Code 8100, 
which provides that migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated at a 30 percent disability 
rating and migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are rated at a 50 percent disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

An April 2006 VA examination report shows that the Veteran 
took tramadol and Percocet for her headaches.  She reported 
that her headaches lasted 45 minutes to three hours and that 
she went to the emergency room once per month and had gone 
twice that year.  The frequency of her headaches was two to 
three times per month.  When she had the headaches, she had 
to stay in a dark room and was nauseated and threw up. At the 
time of the examination, the Veteran reported that she took 
tramadol as needed for her headaches and that she had a fair 
response to this treatment.  The examiner noted that the 
Veteran did not treat her headaches with continuous 
medication, that her headaches had duration of hours and that 
less than half of them were prostrating.  The examiner opined 
that the Veteran's headaches were not migraine headaches, but 
that there was the possibility of pain medication overuse 
induced (rebound) headaches.  VA and private treatment 
records show that the Veteran has been seen regularly for 
treatment for her headaches.  The evidence of record shows 
that, most recently, she was seen in the emergency room of 
Hill Hospital for her migraine headaches twice in January 
2008, once in February 2008 and once in April 2008.  

The Board finds that, based upon the evidence of record, the 
Veteran's migraines do not meet the criteria for a higher 
disability rating under Diagnostic Code 8100.  As noted 
above, in order to warrant a 50 percent disability rating, 
the Veteran's migraine headaches would need to result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.   At the VA 
examination in April 2006, the examiner noted that less than 
half of the Veteran's migraines were prostrating.  The Board 
notes that the Veteran visited the emergency room several 
times due to her migraines; however, even if these were all 
the result of prostrating attacks or considered to be 
prostrating attacks, this symptomatology would meet the 
criteria for her current 30 percent disability rating, and 
would not rise to the level of being considered very frequent 
completely prostrating and prolonged attacks.  In addition, 
the Board notes that there is no evidence that the Veteran's 
migraines, considered alone, are productive of severe 
economic inadaptability.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 30 
percent disability ratings for her service-connected migraine 
headaches.  Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's migraine headaches alone are 
currently resulting in frequent hospitalizations or marked 
interference in her employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for her migraine headaches, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny her claim.  See 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for back pain is not 
reopened and the appeal is denied.

As new and material evidence has been received, the claim of 
entitlement to service connection for major depression is 
reopened.  To this extent the appeal is granted.

A disability rating in excess of 30 percent for migraine 
headaches is denied.


REMAND

As an initial matter, at her videoconference hearing, the 
Veteran claimed that her depression is secondary to her 
service-connected migraine headaches. The Veteran has not 
received information about what she would need to establish 
service connection on a secondary basis due to aggravation.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 38 C.F.R. § 3.310 (2008).  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
It appears that the Veteran receives ongoing treatment for 
her depression.  On remand, the AOJ should obtain these 
records.  

The Veteran was afforded a VA examination in April 2002 in 
which the examiner opined that the Veteran's major depression 
was due to her chronic pain from her back condition.  
However, evidence submitted since that time indicates that 
the Veteran's depression may be linked to the chronic pain 
associated with her service-connected migraine headaches.  As 
such, in order to appropriately fulfill the duty to assist, 
the Veteran should be afforded a VA examination to determine 
if her depression is proximately caused by or aggravated by 
her service-connected migraines.  Allen, supra.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated her for her depression.  The 
AOJ should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded a psychiatric 
examination, by a psychiatrist, to 
determine whether the Veteran's 
depression is proximately caused by or is 
aggravated by her service-connected 
migraine headaches.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The psychiatrist should offer an opinion 
as to (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
depression is proximately due to her 
service-connected migraine headaches, and 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's depression has been 
aggravated by her service-connected 
migraine headaches beyond the natural 
progression of the disease.

If the etiology of the depression is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
depression, to include on the basis of 
aggravation, pursuant to the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
regarding the secondary service 
connection claims.  If any determination 
remains unfavorable to the Veteran, she 
and her representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent law and 
regulations including the provisions of 
38 C.F.R. 
§ 3.310 (2008).  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until she receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


